                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEVIN POWELL,                         :      CIVIL NO. 1:12-CV-01684
                                      :
                   Plaintiff,         :
                                      :      (Judge Kane)
            v.                        :
                                      :      (Chief Magistrate Judge Schwab)
JON FISHER, et al.,                   :
                                      :
                   Defendants.        :



KEVIN POWELL,            :                   CIVIL NO: 1:12-CV-02455
                         :
             Plaintiff,  :
                         :                   (Judge Kane)
        v.               :
                         :                   (Chief Magistrate Judge Schwab)
PENNSYLVANIA DEPARTMENT :
OF CORRECTIONS,          :
                         :
             Defendants. :

                                    ORDER
                                 October 15, 2018


      Both of the above captioned prisoner civil rights matters have been pending

since 2012 and are in the midst of pre-trial discovery. On October 10, 2018,

without any prior notice to the court or opposing counsel, and without any

indication that she had consulted with her client and obtained his concurrence,

plaintiff’s counsel filed a praecipe withdrawing from this case. Counsel’s praecipe
followed mere hours after the undersigned had issued an order resolving an

ongoing discovery dispute between the parties related to the duration of the

defendants’ upcoming deposition of the plaintiff, Kevin Powell.

      Counsel for plaintiff is informed that, under the Rules of this Court, she may

not unilaterally abandon this case and her client. Instead, it is well settled that

counsel may only withdraw with the leave of the court and:

      Whether to grant counsel leave to withdraw is left to the sound
      discretion of the district court. See Ohntrup v. Firearms Ctr., Inc.,
      802 F.2d 676, 679 (3d Cir.1986). Under M.D. Pa. Local Rule 83.15:

             Appearance of counsel shall not be withdrawn except by
             leave of court. The court may refuse to approve
             withdrawal. If counsel is superseded by new counsel,
             such new counsel shall enter an appearance and counsel
             who is superseded shall comply with this rule and apply
             for leave to withdraw from the action. The court may
             refuse to grant a motion for leave to withdraw unless
             substitute counsel has entered an appearance.

      Some factors that courts in this circuit consider on an attorney's
      motion to withdraw include (1) the reasons withdrawal is sought, (2)
      the prejudice withdrawal may cause to litigants, (3) the harm
      withdrawal might cause to the administration of justice, and (4) the
      degree to which withdrawal will delay resolution of the case. Taylor
      v. Stewart, 20 F.Supp.2d 882, 883 (E.D.Pa.1998); Hargrove v. City of
      Phila., No. 93–5760, 1995 WL 550441, at *1 (E.D.Pa. Sept.15, 1995).

Torres v. Gautsch, No. 1:13-CV-01143, 2014 WL 3368782, at *2 (M.D. Pa. July 9,

2014).

      This rule requiring leave of court for counsel to withdraw from a case serves

a host of salutary purposes. First, it promotes the fair and efficient administration
                                           2
of justice by ensuring continuity of representation. Second, it protects the interests

of the client, who is afforded a voice in the proceedings and an opportunity to chart

the course of the litigation before his counsel withdraws. Finally, the procedure

ensures that counsel who seek to withdraw fully satisfy all of their ethical

obligations to their clients prior to terminating their representation. Because of the

important interests that are fostered by this procedure, we will require compliance

with Rule 83.15 in this case.

      The undersigned is particularly mindful of the need for counsel, and the

accompanying risks of counsel withdrawing, in these particular cases. We remind

counsel of the holding by the United States Court of Appeals for the Third Circuit

in Powell v. Symons, 680 F.3d 301 (2012). In that case, the Third Circuit—

responding to the fact that Mr. Powell had been adjudicated incompetent in an

unrelated criminal case—held that this court had abused its discretion by not

appointing counsel to represent Mr. Powell. Id. at 308.

      Accordingly, IT IS ORDERED that the praecipe to withdraw as counsel in

this case (No. 1:12-CV-01684, doc. 166; No. 1:12-CV-02455, doc. 120) is

VACATED. If counsel wishes to withdraw from representation in this case,

counsel should file a motion seeking leave to withdraw on or before October 29,

2018. Any motion to withdraw should address the factors which are relevant to

consideration of this request. These factors include (1) the reasons withdrawal is

                                          3
sought, (2) the prejudice withdrawal may cause to litigants, (3) the harm

withdrawal might cause to the administration of justice, and (4) the degree to

which withdrawal will delay resolution of the case. The motion should also note

the position of the client regarding the motion, and explain whether successor

counsel will be entering an appearance. Moreover, in light of Mr. Powell’s

particular need for counsel, the undersigned assumes that even if Ms. Sawicki were

to withdraw from representation in this case, Mr. Powell’s other attorneys of

record—Daniel P. Wotherspoon and Stephen J. McConnell—would continue to

represent Mr. Powell in the above captioned matters.



                                             S/Susan E. Schwab
                                             Susan E. Schwab
                                             United States Magistrate Judge




                                         4
